MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-11-00840-CR

Fredrichee Douglas Smith, Appellant        Appealed from the 339th District Court
                                           of Harris County. (Tr. Ct. No. 1208812).
v.                                         Opinion delivered by Justice Jamison.
                                           Chief Justice Frost and Justice Wise
The State of Texas, Appellee
                                           also participating.

TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before our Court of Appeals on December 19, 2013, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
        This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED to delete
the listing of a specific amount of court costs.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, December
11, 2015.